DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-28 in the reply filed on 01/10/22 is acknowledged.
Claims 27 and 28 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the welded or bolted first and second sections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "or othwerwise" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or otherwise"), thereby rendering the scope of the claim(s) unascertainable.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 13-17 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wilhelmi (U.S. 5598680).
In re Claim 1-3, 5-7, The examiner notes that in the claimed system, only the first and section sections have been positively claimed.  The dowels and first and second structural members have not be positively claimed and the limitation directed to them are functional and afforded only limited weight.
Wilhelmi teaches  a system for securing a first structural member to a second structural member in a construction, comprising: a first section (7.1,7.2) configured to be affixed to the first structural member; and a second section (5), formed contiguous with the first section, and configured to be inserted into a slot (S) in the second structural member and to receive one or more dowels through multiple circular holes (4.1,4.2) in the second section and the second structural member, the second section and one or more dowels configured to support the second structural member on the first structural member without transferring moment forces from second structural member onto the first structural member.  The first (7.1,7.2) and second sections (5) are formed at right angles to each other and are integrally formed with each other. Regarding the requirement that no moment forces be transferred, the examiner maintains that the positively claimed limitations have been disclosed, therefore the claimed invention is able to perform the same functions.  The examiner also noted that a single dowel in a single circular hole will allow rotation and movement at the joint.  Since the system is configured for this rotatable configuration, it allows for no moment forces to be transferred as the second structural member rotates relative to the first structural member.  The circular hole (4.1,4.2) with a dowel is capable of supporting a second 
In re Claim 13-17, Wilhelmi teaches a construction system with a first structural member(3, beam or post/column) to a second structural member(beam) (Column 1, Lines 6-10) with a slot (S) and multiple circular holes.  (Figure4) A knife plate (2) has a first section (7.1,7.2) configured to be affixed to the first structural member; and a second section (5), formed contiguous with the first section, and configured to be inserted into a slot (S) in the second structural member.  One or more dowels fit the multiple holes in the second structural member and through multiple circular holes (4.1,4.2) in the second section and the second structural member, the second section and one or more dowels configured to pin the second structural member to the knife plate.  The first (7.1,7.2) and second sections (5) are formed at right angles to each other and are integrally formed with each other. Regarding the requirement that no moment forces be transferred, the examiner maintains that the positively claimed limitations have been disclosed, therefore the claimed invention is able to perform the same functions.  The examiner also noted that a single dowel in a single circular hole will allow rotation and movement at the joint.  Since the system is configured for this rotatable configuration, it allows for no moment forces to be transferred as the second structural member rotates relative to the first structural member.  The circular hole (4.1,4.2) with a dowel is capable of supporting a second structural member against axial movement and against gravitational forces.  (Figures 1-4, Annotated Figures, Abstract;  
    PNG
    media_image1.png
    453
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    582
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680).
In re Claim 4, Wilhelmi has been previously discussed but does not teach first and second sections that are welded of bolted to each other.  The examiner takes official notice that welded or bolted connections for joint structural members are well 
Claim 8, 9, 11,12, 18, 19, 21, 22, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of Bourassa et al. (U.S. 5,810,303).
In re Claims 8, 9, 11,12, 18, 19, 21, and 22, Wilhelmi has been previously discussed but does not teach one or more oblong holes configured to receive one or more of the dowels.  
Bourassa teaches a bracket with straight vertical (46) and straight horizontal (51) oblong holes.  (Figure 1)
It would be obvious to obvious to one of ordinary skill in the art prior to filing to incorporate the vertical and horizontal oblong holes taught by Bourassa into the Wilhelmi joint element.  The oblong length allows for different spatial configuration of the joint with one structural member being able to be repositioned forward, backward, or up or down relative to the second one due to the additional linear space of the oblong shaped hole.  The horizontal and vertical holes are oriented parallel and perpendicularly to a long axis of the second structural member.  Since all of the positively claimed structural limitations are met, the combination is capable of supporting the second structural member against axial movement to some degree.
In re Claim 23, 25, and 26, Wilhelmi teaches a wooden first structural member(3); a wooden second structural member comprising multiple holes; a knife plate for pinning the first and second structural members to each other, the knife plate comprising: a first section configured to be fastened to the first structural member (3), and a second section comprising a plurality of holes(4.1,4.2), the plurality of circular holes; and a plurality of dowels configured to fit through the multiple holes in the second structural member and the plurality of holes in the second section, the plurality of dowels in the multiple holes and plurality of holes supporting the second structural member on the knife plate and first structural member.  While Wilhelm does note teach if the wooden structural members are natural, composite, or engineered wood, these wood types are well known and common in the art and the applicant takes official notice of this.  They are readily available and easy to work with.  (Figures 1-4, Annotated Figures, Abstract; Column 3, Lines 45-67; Column 4, Lines 1-23) 
Wilhelmi does not teach one or more oblong holes configured to receive one or more of the dowels.  
Bourassa teaches a bracket with vertical (46) and horizontal (51) oblong holes.  (Figure 1)
It would be obvious to obvious to one of ordinary skill in the art prior to filing to incorporate the vertical and horizontal oblong holes taught by Bourassa into the Wilhelmi joint element.  The oblong length allows for different spatial configuration of the joint with one structural member being able to be repositioned forward, backward, or up or down relative to the second one due to the additional linear space of the oblong shaped hole.  The horizontal and vertical holes are oriented parallel and perpendicularly 
In re Claim 24, Wilhelmi teaches that one of the plurality of holes (29) in the second section is open to a top edge of the knife plate.  (Figures 1-4, Annotated Figures, Abstract; Column 3, Lines 45-67; Column 4, Lines 1-23)
In re Claim 27, Wilhelmi teaches that the first and second sections make oblique angles with respect to each other.  (Annotated Figure)
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of Hackney (U.S. 20080277551).
In re Claims 10 and 20, Wilhelmi has been previously discussed but does not teach one or more oblong holes radiused along their lengths and configured to receive one or more of the dowels.  
Hackney teaches a bracket with oblong holes (101-9) that are radiused along their length.  (Figure 1B)
It would be obvious to obvious to one of ordinary skill in the art prior to filing to incorporate the vertical and horizontal oblong holes taught by Hackney into the Wilhelmi joint element.  The arc shaped oblong length allows for different spatial configurations of the joint with one structural member being able to be repositioned forward, backward, or up or down or at a different angle relative to the second one due to the additional linear space and curvature of the oblong shaped hole.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (U.S. 5598680) in view of Bourassa et al. (U.S. 5,810,303), and in further view of Baba (U.S. 5,617,694).
In re Claim 28, Wilhelmi has been previously discussed but does not teach the first and second sections are formed at 180 degrees to each other, such that the knife plate is a flat plate.  
However flat joint elements are common and well know configurations in the art as is evidenced by Baba which teaches a flat joint element with first and second sections (52,54) that are at 180 degrees to each other.  (Figures 1-11)  Such a modification would be obvious to one of ordinary skill in the art prior to filing.  The entire knife edge plate could be embedded within slots in the structural elements rather than be exposed to the elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633